Case 1:19-cv-14765-NLH-JBC Document 103 Filed 05/04/21 Page 1 of 1 PageID: 1612



 COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                           LLP
 COUNSELLORS AT LAW

 PARK 80 PLAZA WEST-ONE 250 PEHLE AVE. STE. 401 SADDLE BROOK NJ. 07663 201-845-9600
                                                                                    FAX 201-845-9423
                                                                           General E-mail: cIphk5njlawfirrn.com
 Leonard Z. Kaufmann, Esq.                                                 Internet Address- www njlawfirrn corn
 IzktniIawfirm.com



                                                 May 4,2021

  Via ECF and First-Class Mail
  Hon. James B. Clark III, U.S. Magistrate Judge
  United States District Court, District of New Jersey Newark
  MLK Jr. Federal Building & Courthouse
  50 Walnut Street, Room 2064
  Newark, New Jersey 07102

           Re:    NJ Dept. ofEnvir. Protection, et aL v. E.I. DuPont De iVemours and Co., et aL
                  Civil Action No.: 2:19-cv-14758-JMV-JBC
                  Civil Action No.: 1:19-cv-14766-RMB-JS
                  Civil Action No.: 3:19-cv-14767-MAS-ZNQ
                  Civil Action No.: 1:19-cv-14765-NHL-JS

  Dear Magistrate Judge Clark:

  We represent plaintiffs in the above-named matters. This letter is being submitted jointly on
  behalf of all parties.

  A status conference is currently scheduled for May 11. We respectfully request a one week
  adjournment. Some counsel from both sides have a conflict. Additionally, there are ongoing
  discovery discussions which would benefit from an additional week before presenting to the
  court.

  If there is no available time, we will retain the May 11 date.

  We thank the court for its consideration in this matter.

                                                Respectfully submitted,


                                                Is/Leonard Z. Kaufinann
  LZK:ez                                        Leonard Z. Kaufmann

  cc:      All Counsel of Record (via ECF)

        -j--           -or-               C.n&”-



              o4 (i.O /+‘sk.                                       SO ORDERED
                                                                          s/James B. Clark
                                                                     James B. Clark, U.S.M.J.
